Opinion issued February 12, 2015.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00818-CV
                           ———————————
                         SAAD S. SKARYA, Appellant
                                        V.
                         ESTRELLA ROSA, Appellee



                   On Appeal from the 387th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 13-DCV-211578



                         MEMORANDUM OPINION

      Appellant, Saad S. Skarya, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also

TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013), 101.0411
(West Supp. 2014); Order Regarding Fees Charged in the Supreme Court, in Civil

Cases in the Courts of Appeals, and before the Judicial Panel on Multi-district

Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). Further, appellant has

not paid or made arrangements to pay the fee for preparing the clerk’s record. See

TEX. R. APP. P. 37.3(b). After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5, 42.3(b), (c).

We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.



                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                         2